Leonard Stirling, alleging injury in its service, claims of Industrial Lumber Company, Inc., compensation at the rate of $20 per week for a period of 400 weeks. He alleges that he received injury in defendant's service on or about July 18, 1931. Defendant appeared in the lower court and urged as exceptions to plaintiff's petition that it disclosed no right or cause of action. That his action, if any he had, was barred by the prescription of one year under Act No. 20 of 1914, § 31 (amended by Act No. 85 of 1926).
The exception of prescription was sustained in the lower court on the face of the papers and the suit dismissed. Plaintiff has appealed.
Plaintiff has not filed any brief in support of his action against the prescriptive bar urged against it. Defendant contends in its brief that the action is barred by the prescription pleaded against it.
The present suit was filed on October 29, 1932, more than fourteen months after the time alleged in the petition. The petition does not allege that the parties agreed on the payment within the time mentioned. The case Carroll v. International Paper Co., 175 La. 315, 143 So. 275, supports the position taken by defendant on the question of prescription. The ruling of the lower court is, no doubt, based on the case mentioned. The judgment appealed from is in our opinion correct. Judgment affirmed. Plaintiff, appellant, to pay the cost in both courts. *Page 129